Citation Nr: 0023257	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Determination of an initial rating for anxiety disorder, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date prior to August 23, 
1991, for service-connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from February 1959 to April 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for 
anxiety disorder, and assigned a 10 percent evaluation, 
effective August 23, 1991.  The veteran appealed for an 
earlier effective date for the grant of service connection 
and for the initial assignment of a rating in excess of 10 
percent.   


FINDINGS OF FACT

1.  The veteran's service-connected anxiety disorder is 
manifested by no more than mild social and industrial 
impairment, and by no more than mild or transient symptoms, 
controlled by continuous medication, with no decrease in the 
veteran's work efficiency and ability to perform occupational 
tasks.  

2.  An unappealed RO decision in June 1983 denied the 
veteran's original claim for service connection for a 
psychiatric disorder; the veteran's reopened claim for 
service connection for anxiety disorder was received on 
August 14, 1991.






CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).  

2.  An effective date of August 14, 1991, for the grant of 
service connection for an  anxiety disorder, but not earlier 
than that date, is warranted.  38 U.S.C.A. §§ 5107(b), 5110 
(West 1991); 38 C.F.R. §§ 3.102, 3.400 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran essentially contends that the current 10 percent 
evaluation for anxiety disorder does not accurately reflect 
the severity of his disability.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After reviewing the record, 
the Board finds that no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with his claim.  38 U.S.C.A. 
§ 5107(a). 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

Under the regulations in effect when the appeal arose, a 30 
percent evaluation for generalized anxiety disorder was 
warranted for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The Board notes here that VA's General Counsel 
has defined definite as "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  A 10 
percent evaluation was warranted for emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
(DC) 9400 (1996).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including anxiety disorder, as set forth at 61 Fed. Reg. 
52695-52702 (1996) (codified at 38 C.F.R. §§ 4.125-4.130).  
Where the law or regulations change while a claim is pending, 
the version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Both the old and the new 
criteria for rating anxiety disorder must therefore be 
considered.  However, this change in the regulations does not 
apply prior to November 7, 1996.  38 U.S.C.A. § 5110(g) (West 
1991).  

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400, a 30 
percent evaluation is warranted for generalized anxiety 
disorder resulting in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 10 percent evaluation is warranted for generalized anxiety 
disorder with occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A March 1992 VA examination report noted that the veteran 
reported having a paranoid psychotic episode in 1982 but that 
since then, with the help of medications, he had remained 
free of symptoms.  At the time of the examination he denied 
any current symptoms.  The examiner conducted a mental status 
examination, the results of which were summarized by a 
diagnosis of atypical psychosis in remission since 1982.  The 
examiner reiterated in a conclusion segment that the veteran 
"appears to be in a state of complete remission from a 
single episode of psychotic feature in 1982.  Currently he is 
asymptomatic and is functioning quite well."

At his initial personal hearing before the RO in April 1994, 
the veteran reported that he had been receiving psychiatric 
treatment for the past 14 years from a private physician.  He 
said that his physician had prescribed a psychotropic drug in 
1982, that the veteran had not missed a day of his medication 
since then, and that the physician "attributes that to the 
reason I have not had a relapse."

The veteran's private treatment records were subsequently 
obtained by VA.  These contained entries from December 1982 
to August 1996.  The earliest relevant entry, in September 
1992, noted that the veteran's psychiatric condition was very 
well-stabilized and that he experienced or manifested no 
psychotic phenomena.  He was working long hours, holding down 
two jobs, and he was experiencing some pleasure in life.  
Subsequent entries related solely to the veteran's medication 
prescription and did not address any of his symptoms.  

The veteran underwent a thorough VA psychiatric examination 
in July 1998.  He complained of nervousness, with periods or 
episodes of increased nervousness and anxiety lasting from a 
few minutes to hours, during which he is unable to slow 
himself to the pace of others.  The veteran was noted to be 
married for 25 years, with two grown children from a previous 
marriage.  He would see one of his children "once in a 
while."  The veteran was employed and described as being 
fully satisfied with his work and financial situation.  He 
participated in Bible studies and went to church regularly 
with his wife and visit the sick.  

Upon VA clinical evaluation in July 1997, it was noted that 
the veteran was cooperative, pleasant, cheerful and 
maintained good eye contact.  There were no spontaneous 
emotional outbursts or psychotic or catatonic symptoms.  His 
speech was coherent, relevant, unpressured, and goal 
directed, without tangentiality, circumstantiality, or flight 
of ideas.  His affect was warm, broad in range, adequate and 
appropriate.  He described his affect as anxious and worried, 
although objectively his mood was euthymic.  He denied any 
disturbance of sleep or appetite, and there was no anhedonia.  
The veteran further denied any suicidal or homicidal 
ideation.  He was anxious, worried and fearful about the 
effects of various experimental drugs he was given in 
service.  He was preoccupied with unraveling the nature of 
the drugs he was given, and this preoccupation was compounded 
with a feeling that he had been lied to in service, and ever 
since.  

The examiner stated that the veteran had no formal thought 
disorder, there was no loosening of associations, he had no 
delusions, and no ideas of reference.  He had no 
hallucinations or other perceptual abnormalities, his 
sensorium was clear, and he was well oriented to time, place, 
and person.  The veteran exhibited some impairment of remote 
memory, his abstract thinking was described as excellent, his 
insight was good, and his judgment was intact.  The veteran 
was given the following Axis I diagnoses: anxiety disorder, 
not otherwise specified; history of alcohol abuse; history of 
atypical psychosis currently in remission.  He was assigned a 
Global Assessment of Functioning (GAF) score of 75.  

The veteran received another VA examination in August 1999.  
He indicated that his level of nervousness had remained 
unchanged in the past year.  He denied any sleep impairment.  
He said that a new concern or complaint was that he was 
having occasional difficulty comprehending events he would 
see on television.  He said that things "did not seem to 
register," and that he would have to run things over in his 
mind in order to understand them.  The veteran was still 
working full-time, he was now in his 26th year of marriage, 
and he reported being in frequent contact with his grown 
children from his previous marriage, as well as his own 
siblings.  

The veteran was cooperative, polite, and related well with 
the examiner, he was alert and fully oriented, he 
demonstrated average awareness of current events, and his 
memory for recent and remote events appeared to be generally 
intact.  His conversation was well organized, he spoke at a 
normal pace and his speech was not pressured.   He was 
coherent, relevant, and rational, without looseness of 
association, tangentiality or circumstantiality.  His range 
of affect was appropriate to the content of the conversation, 
his mood was normal, and he denied depression, hopelessness, 
crying spells or suicidal ideation.  His energy level was 
good, however, he indicated that he had anxiety and that he 
felt like things were rushing ahead and he needed to go 
faster.  He denied any panic attacks.  

The veteran demonstrated some preoccupation with the events 
in service, with the feeling that he was treated unfairly, 
and the concern that he was still at risk for possible 
medical symptoms.  He denied any hallucinations, delusions, 
or paranoid thoughts.  His judgment and insight were good.  
His Axis I diagnosis was anxiety disorder, not otherwise 
specified.  His GAF was 75.  

The veteran received another personal hearing before the RO 
in June 1999.  He testified that he felt that he was entitled 
to additional compensation because of the suffering he had 
endured since service.  He said that his psychiatric 
condition affected him internally, and he felt that the 
effects his disorder had on him might not be apparent to an 
outside observer.  He said that he felt pangs of anger and 
fear, and that this played havoc with him, mentally and 
physically, as well as affecting others around him.  He 
testified that he dealt with his disorder by shutting it out 
and by sleeping, saying that he goes to bed at eight o'clock 
at night rather than trying to deal with life "because I 
feel that if I push myself any further, something might 
happen, I might snap or something."  He said that his 
disorder affected his sleep and that sometimes, "it takes a 
while to get unwound to get to sleep" or to wake up in the 
morning.  

When asked upon the august 1999 examination if he was angry, 
the veteran said "yes and no," in that he felt he had 
generally come to grips with things over the years but that 
"there's still that nagging bit of thing of what I went 
through," and he was still very upset about the treatment he 
had received from the Army and the Government.  He stated 
that his anxiety would increase when he was under stress at 
work, however, he denied that his anxiety had gotten worse 
over the years.  He said that his physician told him that, as 
long as he continued with his medications, his symptoms 
should not reoccur, and that "so far it hasn't."  He 
further denied that he had missed any work due to this 
psychiatric condition.

The veteran indicated that when under stress, he would get 
flashbacks, and his wife testified that he had described 
memories from service of being administered experimental 
drugs.  She further testified that, prior to his breakdown, 
the veteran was having flashbacks, he would sometimes get 
lost and be missing for while and could not remember where he 
had been, and she indicated that he also seemed to be in a 
hurry for no reason.  The veteran indicated that he would 
attempt to obtain current treatment records from his private 
physician.  

In September 1999, the veteran's private physician submitted 
a letter stating that he had been treating the veteran since 
1982.  He said that the diagnosis was schizoaffective 
schizophrenia and that the veteran "is very well 
stabilized" on his medications and sees his physician just 
once a year.  The physician stated that the veteran was able 
to work, he was very active in his church, he did not need 
psychotherapy, and his prognosis was good.  

In December 1999, the veteran testified at a video-conference 
hearing held at the RO, before the undersigned Member of the 
Board sitting in Washington, DC.  He stated that he felt that 
a 10 percent evaluation was insufficient for anxiety 
disorder, and that the full picture of his impairment is 
missed by focusing on the fact that he is working full-time.  
He indicated that he holds his emotions in, and that the 
effect of his impairment may therefore not be apparent to 
others.  When asked whether his anxiety levels get so high 
that they ever interfere with his job, he answered in the 
affirmative and went on to say that on those occasions he 
will react by going home at the end of the work day and going 
straight to bed, "and that's my way of escaping and 
correcting the problem."  He said that this would happen 
once or twice a month.  However, he denied that these 
episodes were ever so severe that he required treatment, and 
he also denied having panic attacks.  

Following a careful review of all the evidence in this case, 
the Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for anxiety 
disorder.  The Board finds that, under the old regulations in 
effect when the veteran initiated his claim, the veteran's 
disability is manifested by no more than mild social and 
industrial impairment.  As to the question of industrial 
impairment, the Board notes that the veteran is employed 
full-time.  Furthermore, he denied that his disability has 
caused him to miss any days of work.  When specifically asked 
how his anxiety affects his employment, the veteran was 
unable to provide any examples of impairment while at work, 
instead stating that on such days, he goes home at the end of 
the day and goes straight to bed to "escape."  He testified 
that he is a good problem solver and communicator at work, 
and he indicated that he was promoted to his current 
supervisory or managerial position seven years ago, which 
falls within the time period covered by this decision.  The 
Board finds such facts to be inconsistent with industrial 
impairment that is more than mild.

As regards social impairment, the Board notes that the 
veteran is still married to, and living with, his wife of 26 
years, and he testified that they have a good, workable 
relationship.  The veteran maintains contact with his two 
grown children from his previous marriage and his own 
siblings, he is a deacon at his church and attends regularly, 
and he visits the sick.  He testified that he has no problems 
relating with others at church, and he makes friends easily 
at work.  Finally, all the medical evidence indicates that 
the veteran's symptoms are in remission, and the veteran has 
testified that, thanks to his medications, he has not 
experienced any recurrence of symptoms.  There is no evidence 
showing that the disability picture presented by the 
veteran's anxiety disorder approximates definite, or more 
than mild industrial impairment, or impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people.  Therefore, an evaluation in 
excess of 10 percent is not warranted under the old 
regulatory criteria.
Under the current regulations, the Board finds that the 
preponderance of the evidence indicates that the veteran's 
anxiety disorder is manifested by no more than mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, indeed, the veteran has indicated only 
that stress brings on anxiety, but not that it decreases his 
work efficiency and ability to perform occupational tasks.  
The veteran's symptoms are controlled by continuous 
medication, which is one of the criteria for his current 
rating of 10 percent. 

The Board finds that the veteran's disability does not result 
in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  As noted above, 
the, evidence indicates that the veteran has no decrease in 
work efficiency, and no periods of inability to perform 
occupational tasks, nor does he suffer from depressed mood, 
suspiciousness, or panic attacks.  The veteran does have 
anxiety, and he has indicated that he attempts to withdraw 
from his problems by excessive sleeping, and the VA examiner 
in July 1998 said that the veteran had some impairment of 
remote memory.  Significantly, however, there is no evidence 
that these symptoms result in any appreciable occupational 
and social impairment.  

The VA examiners have assessed GAF scores of 75.  GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A GAF of 71-80 is warranted in cases where "[i]f symptoms 
are present, they are transient and expectable reactions to 
psychological stressors . . ..  No more than slight 
impairment in social, occupational, or school functioning."  
Id.  Because of the GAF scores of 75, the fact that the 
veteran's symptoms are controlled by medication, and that he 
does not suffer from occupational and social impairment, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for anxiety disorder under the 
current regulations. 

The Board notes that the veteran has argued that he keeps his 
emotions in and that, by focussing on the external 
manifestations of his disability, and its impact on his work, 
the rating criteria fail to reflect the true nature of his 
impairment.  Under 38 U.S.C.A. § 1155, however, the rating 
criteria are to be based, as far as practicable, on the 
average impairment of earning capacity.  

As the preponderance of the evidence is against the claim, 
under both the old and the new rating criteria, the benefit 
of the doubt doctrine is not applicable, and the increased 
rating claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.  Earlier Effective Date

The veteran contends that the effective date for the grant of 
service connection for anxiety disorder should extend back to 
the date of his discharge in 1963, or to 1977 or 1978, when, 
he maintains, he filed claims for service connection that 
were denied.  He maintains further that these claims were 
denied because the information he needed to support his case 
was classified and has only subsequently been made available 
to the public through the Freedom of Information Act.  He 
argues that, because of the unique circumstances of his case, 
an earlier effective date is warranted.  

Except as specifically provided otherwise, the effective date 
of an award shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Where service 
connection is granted on a direct basis, the effective date 
shall generally be the date of receipt of the claim, unless 
the claim is received within one year of service, in which 
case the effective date shall generally be the day following 
separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(ii)(B)(2)(i).  The effective date of an award 
based on a reopened claim is the date of receipt of the 
reopened claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).

The claims folder does not contain any document that could be 
construed as a claim of entitlement to service connection for 
a psychiatric disorder in 1977 or 1978.  A claim for service 
connection for a nervous condition was received by VA in 
March 1983.  The claim was denied by the RO in June 1983.  
This decision was based in part on the fact that the veteran 
had not been diagnosed with a psychosis or neurosis in 
service, and in part on the fact that there was no medical 
evidence of a nexus between either his post-service diagnosis 
of "involutional melancholia," or his isolated psychotic 
episode after service, and his period of service.  The 
veteran was informed of this decision and of his right to 
appeal, however, a timely appeal was not perfected.  
Accordingly, this rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).  

Correspondence to VA from the veteran's Congressional 
Representative, dated August 13, 1991, noted that the veteran 
desired to reopen his claim for service connection.  By 
correspondence dated August 23, 1991, the RO responded to the 
veteran's Congressman, stating that the RO was awaiting 
arrival of the veteran's file in that office, and that a more 
complete response would be forthcoming once the file arrived.  
In September 1991, the RO sent another letter to the 
veteran's Congressman, stating that the veteran's letter to 
his Congressman was being considered as a claim to reopen the 
veteran's previously denied claim.  In September 1993, the RO 
denied the reopened claim.  The veteran appealed, and during 
the course of the appeal, the RO, in September 1998, granted 
service connection for anxiety disorder.  The RO assigned an 
effective date of August 23, 1991.  

The Board finds that the evidence supports an effective date 
of August 14, 1991 for service connection for anxiety 
disorder.  The RO, in September 1991, stated that the 
veteran's letter to his Congressman was being accepted as a 
claim to reopen the veteran's previously denied claim.  The 
Board notes initially that, while the claims folder does not 
contain either a copy or the original of the letter that the 
veteran sent his Congressman, the Board is satisfied that 
such a letter did accompany the Congressman's letter to VA.  
As noted above, where a previously denied claim is reopened 
and the underlying claim granted, the effective date is the 
date of receipt of the reopened claim, or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(r).  The question thus becomes, 
when was the veteran's letter to reopen his claim received by 
VA?  All correspondence received by VA is routinely stamped 
with the date of receipt.  In the present case, however, the 
correspondence received from the veteran's Congressman does 
not have any VA date-stamp.  

The RO's initial response to the correspondence from the 
veteran and his Congressman, was dated August 23, 1991, and 
the RO has determined that this is the effective date of 
service connection.  However, the Board finds that it is 
unlikely that the RO would have responded to the veteran's 
Congressman the very same day such correspondence was 
received, and giving the veteran the benefit of the doubt, 
38 U.S.C.A. § 5107(b), the likelihood is that the 
correspondence was received by VA prior to August 23, 1991.  
The Congressman's letter is dated August 13, 1991.  Since 
there is no VA date-stamp showing when VA received this 
letter, the Board can only conclude that the earliest 
possible date of receipt of the letters from the veteran and 
his Congressman, and hence the veteran's claim, is August 14, 
1991, the day after the Congressman's letter was mailed.  
Accordingly, as the effective date of a reopened claim is the 
date of receipt of the reopened claim, or date entitlement 
arose, whichever is later, see 38 C.F.R. § 3.400(r), and 
because the record indicates that the veteran's reopened 
claim was received no earlier than August 14, 1991, the 
assignment of that date as the effective date is appropriate. 

The Board notes that the veteran argues that the effective 
date should extend back to 1977 or 1978 when he maintains he 
first submitted his claim, or to 1963, the date of his 
separation from service.  As regards an effective date of 
1977 or 1978, there is no record of the veteran filing a 
claim until March 1983.  The claim was denied in June 1983 
and became final when the veteran did not file a timely 
appeal.  The evidence at the time did not show that the 
veteran had a psychiatric disorder related to service.  While 
current evidence, that is, the July 1998 VA examiner's 
opinion, does show that the veteran has a psychiatric 
disorder related to service, this evidence was not available 
in June 1983.  Absent a showing of clear and unmistakable 
error in the June 1983 rating decision, the effective date of 
service connection is the date of the reopened claim, or date 
entitlement arose, whichever is later, id, not the date of 
any earlier, denied, claim.  

As regards the veteran's argument that the effective date of 
service connection should extend back to the date of his 
separation from service in 1963 because he has suffered from 
the disorder since service, the Board notes that this 
argument misconstrues the law.  The fact the service 
connection has been granted means that VA agrees with the 
veteran that his psychiatric disorder was incurred in 
service.  This fact alone, however, is not sufficient.  The 
key issue governing the effective date is the date the 
veteran acted.  Since he did not act to reopen his claim for 
service connection until August 14, 1991, the effective date 
of service connection cannot be prior to that date.  

The veteran has also argued that he is entitled to an earlier 
effective date because his case is unique due to the fact 
that the evidence necessary for him to prove his claim was 
unavailable until passage of the Freedom of Information Act.  
The Board notes, however, that the veteran's claim was 
ultimately granted based on the July 1998 opinion of the VA 
examiner that his psychiatric disorder was related to 
service.  Neither the VA's examiner's opinion, nor the 
subsequent grant of service connection, were based on the 
availability of previously unavailable, classified, or secret 
evidence.  Therefore, an effective date for the grant of 
service connection for an anxiety disorder prior to August 
14, 1991 is not warranted.  

While the veteran has argued that he deserves a lump sum 
settlement of 1.8 million dollars as compensation for the 
years of anxiety he has suffered, the Board notes that it has 
no jurisdiction to consider such traditional tort damages as 
reimbursement for expenses or compensation for "pain and 
suffering," to assess punitive damages, to provide equitable 
relief, or to entertain contract issues.  38 U.S.C.A. 
§§ 511(a), 7104(a); 38 C.F.R. § 20.101; Werden v. West, No. 
98-1372, slip op. at 17 (U. S. Vet. App. May 5, 2000). 



ORDER

Entitlement to an evaluation in excess of 10 percent for 
anxiety disorder is denied.

Entitlement to an effective date for the grant of service-
connection for an anxiety disorder, of August 14, 1991, but 
not earlier than that date, is granted.  



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

